DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on October 15, 2021.  Claims 1-2, 5-6, 9, and 11-15 were amended.  No claims were cancelled or added.  Thus, claims 1-15 are pending. 

Drawings
The drawings filed on 07/09/2020 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Iona Kaiser, on January 20, 2022.  The claims have been amended as follows:

Claim 2 is amended as follows:
2.	(Currently amended) Method according to claim 1, wherein evaluating the filling state is based on at least comparing said resonant frequency . 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Job (U.S. Patent Publication 2016/0116324 A1); in view of HC-SR04 Datasheet (Elec Freaks, Ultrasonic Ranging Module HC - SR04, datasheet. Retrieved by Archive.org on 9/16/2017 – Provided with the previous Office Action); and further in view of Tank Car (“Tank Car,” Wikipedia, Wikimedia Foundation. Retrieved by Archive.org on 12/10/2017 – Provided with the previous Office Action); and still further in view of Motomiya (U.S. Patent Publication 2016/0116324 A1).
Regarding claim 1, Job teaches a method for evaluating a filling state of a load bearing means (Job: Abstract. [“A mobile ultrasonic fuel detection system includes an ultrasonic sensor and a control unit.”]; FIG. 1, ¶13 [“Sensing a liquid level contained in a tank may be performed utilizing sonic measurement techniques.”]) by means of
a monitoring system comprising a sensing module; said load bearing means adapted for being carried by a transport unit; said load bearing means comprising a loading space; said sensing module situated in proximity to said load bearing means and outside of said loading space; said sensing module comprising an emitter, a receiver, an evaluator and a memory comprising calibration data (Job: FIG. 1, ¶24-25 [“…an ultrasonic fuel level monitoring system 100 is shown for sensing the liquid level in a tank 102 {Equivalent to the load bearing means recited in the claim(s)}. The system 100 includes an ultrasonic sensor 104 that is externally mounted to the tank: 102. The tank 102 may be mounted to a vehicle, such as a fuel truck…The system 100 includes a control unit 106 that is in electrical communication with the ultrasonic sensor 104 through an electrical cable 108…The ultrasonic sensor 104 transmits ultrasonic signals through the tank wall and listens for return echoes from the liquid surface (not shown) in the tank 102…The control unit 106 may include a processor performing the required computations. The control unit 106 may further include a memory…”]); said sensing module configured for carrying out the steps of:
generating an emitted sound wave by means of said emitter (Job: FIG. 2, ¶26 [“…an emitter 206 to emit an ultrasonic beam…”]);
converting a reflected sound wave in a reflected signal by means of said receiver (Job: FIG. 2, ¶17 [“An ultrasonic transducer system to measure a liquid level in a tank is provided. The ultrasonic transducer system may be mounted to a mobile tank. The system may comprise an ultrasonic sensor including an emitter to generate an ultrasonic beam to pass through a tank wall and to receive an echo of the ultrasonic beam off a liquid surface, and a transducer driver in electrical communication with the emitter…”]; ¶33 [“…A ping may be generated by a microcontroller command from the control unit 106. A pulse train of pulses is then switched into the piezo to generate the transmitted ultrasonic packet.  As the piezo begins to oscillate, it transmits the ultrasonic ping packet into the acoustic lens. From the acoustic lens, the ultrasonic wave packet transits a region of acoustic coupling agent, such as a water-based gel, a silicon rubber, or some other form of acoustically transparent medium. The ultrasonic wave packet then transits the tank wall and enters the liquid of the product in the tank 102. The ultrasonic packet has a wave front shaped by acoustic lens, the tank wall, and the differences in the velocity of 
evaluating said filling state indicative of the loading space being filled or not by means of said evaluator based on at least said calibration data and said reflected signal (Job: FIG. 2, ¶17, ¶33 {See above.});
and whereby said load bearing means is a cargo vessel for holding cargo (Job: FIG. 1, ¶13 {See above.}).
Regarding and a memory comprising calibration data, Job discloses “Once the physical installation of the system is completed and secured into place, the final setup calibration can be performed” (Job: ¶62.).  While not explicitly discussing a memory comprising calibration data, it would have been obvious to one of ordinary skill in the art at the time of the invention, that a calibration requires calibrations data stored in a memory in order to calibrate to that data, with the benefit of calibrating the system to a known and desirable baseline.
However, Job is silent as to explicitly reciting wherein a spacing (S) between said emitter and said receiver does not exceed 200 mm, wherein a length (M) of said load bearing means, is not smaller than 4 m, and wherein said evaluator is further configured for extracting a resonant frequency of the reflected sound wave; wherein evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data.
HC-SR04 Datasheet is directed to a commercially-available Ultrasonic Ranging Module with dimensions of 45*20*15mm.  The spacing of the emitter and receiver, as shown in the photograph of the module resides within these dimensions and, therefore do not exceed 200 mm (i.e., less than 45 mm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a ultrasonic module such as taught by HC-
However, Job, in view of HC-SR04 Datasheet, is silent as to explicitly reciting wherein a length (M) of said load bearing means, is not smaller than 4 m, and wherein said evaluator is further configured for extracting a resonant frequency of the reflected sound wave; wherein evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data.
Tank Car describes a standard tank container as 20 feet (6.10 m) long, 8 feet (2.44 m) high and 8 feet (2.44 m) high (page 2 at “Tank containers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tanks of the dimensions taught by Tank Car, into the system of Job, as modified by HC-SR04 Datasheet, with the benefit of using a standard size meant to fit a rail wagon or truck bed.  This method for improving Job, as modified by HC-SR04 Datasheet, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tank Car.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car to obtain the invention as specified in claim 1.
However, Job, in view of HC-SR04 Datasheet and Tank Car, is silent as to explicitly reciting wherein said evaluator is further configured for extracting a resonant frequency of the 
Motomiya, in an analogous art, discloses a liquid measuring apparatus (Motomiya: Abstract.).  Therein, Motomiya discloses extracting a resonant frequency of the reflected sound wave (Motomiya: FIG. 1; ¶28-29 [“…arithmetic operation unit 5 includes a signal detecting means 5a that is enabled to receive the electrical signals that represent the standing waves converted by the microphone 4…arithmetic operation unit 5 further includes a resonant frequency calculating algorithm 5b that is enabled to convert the received electrical signals into the corresponding frequency data for the standing waves and to detect the resonant frequency that corresponds to the frequency at which the standing wave may be created.”]).  Motomiya additionally discloses, evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data (Motomiya: FIGS. 1-2; ¶30 [“…The arithmetic operation unit 5 further includes a liquid availability computing algorithm 5c that is enabled to compute the amount of the raw liquid (eluant) 7 that remains to be available in the liquid container by using the resonant frequency as detected by the resonant frequency calculating algorithm 5b.”]; FIGS. 1-2; ¶47-51 [“…represents the results that have been obtained by using the liquid measuring apparatus 1 of the present invention to measure the resonant frequency f2 of the standing wave for the respective amounts of water and methanol that remain to be available in the liquid container 6 having the capacity of one (L)…it is assumed that the lower limit of the amount of the liquid that remains to be available is defined as zero (mL), which means that this corresponds to "the empty state" as defined above. It is for the convenience of the description that this empty state is indicated as zero (mL)…liquid measuring apparatus 1 of the present invention having the construction described above can be used in the different analytical 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of extracting a resonant frequency of the reflected sound wave, and evaluating the filling state is based on at least comparing said resonant frequency to data, taught by Motomiya, into Job, as modified by HC-SR04 Datasheet and Tank Car, with the motivation and expected benefit of determining the filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Motomiya.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya to obtain the invention as specified in claim 1.
Regarding claims 13-15, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses calibration data (Job: FIG. 1, ¶24-25 {See above.}).  Motomiya discloses evaluating a filling state of a load bearing means is based on at least comparing said resonant frequency to selected data (Motomiya: FIG. 1; ¶28-30, ¶47-51 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of extracting a resonant frequency of the reflected sound 

Regarding claim 3, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses calibration data comprising at least one measurement relating to reflection data of said loading space (Job: FIG. 1, ¶17, ¶33 [“The wave front is reflected back off the underside of the liquid surface, returning an echo to the ultrasonic sensor 104 creating a time of flight (TOP) for the ultrasonic packet to travel in both directions…”]).  

Regarding claim 4, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is mounted on said load bearing means outside of said loading space; wherein said loading bearing means comprises said sensing module and belongs to a transport unit being a cargo wagon (FIG. 1, ¶24-25 {See above.}).  

claim 5, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is mounted on said load bearing means outside of said loading space; wherein said load bearing means is a container or tank container, that comprises said sensing module (FIG. 1, ¶24-25 {See above.}).  

Regarding claim 6, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is mounted on said load bearing means outside of said loading space; wherein said load bearing means is a container or tank container, that comprises said sensing module (FIG. 1, ¶24-26 {See above.} {In FIG. 1, a truck chassis is illustrated and the control unit 106 is shown mounted to the truck bed.}).  

Regarding claim 10, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is a wireless sensing module (Job: FIG. 2, ¶27 [“…control unit 106 is in electrical communication with the ultrasonic sensor 104 and may, in one embodiment, comprise a low-power microprocessor or microcontroller 212. The microcontroller 212 may be in electrical communication with a wireless interface or radio 214…”]); wherein said sensing module comprises a battery or equivalent power source (Job: FIG. 2, ¶27 [“…a battery power supply…”]); wherein said sensing module comprises a sensing-module-related wireless interface for transmitting notifications (Job: FIG. 2, ¶27 [“…microcontroller 212 may be in electrical communication with a wireless interface or radio 214, an antenna 216…”]); and wherein the 

Regarding claim 11, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the monitoring system further comprises a monitoring module; wherein said monitoring module comprises first connection means for receiving said notification from said sensing module transmitted via said wireless interface; and wherein said monitoring module comprises a second connection means; and wherein said method comprises the additional step of transmitting said filling state to a remote server via said first and second connection means (Job: FIGS. 1-3, ¶24-25, ¶27, ¶31{See above.}). 

Regarding claim 12, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses a temperature measurement means (Job: FIG. 2, ¶26 [“…and a temperature sensor 208…”]).  Tank Car discloses the sensing module comprises a length (L) and a height (H) (Tank Car: FIGS. 4-5,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tanks of the dimensions taught by Tank Car, into the system of Job, as modified by HC-SR04 Datasheet, with the benefit of using a standard size meant to fit a rail wagon or truck bed.  This method for improving Job, as modified by HC-SR04 Datasheet, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tank Car.  Therefore, it would have been obvious to one of ordinary skill in the art .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya; and still further in view of May (U.S. Patent Publication 2016/0153847 A1).
Regarding claim 7, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job additionally discloses converting an emitted sound wave received from said emitter and said reflected signal received from said receiver by means of said comparator for evaluating said filling state based on comparing said signals (Job: FIGS. 1-3, ¶13, ¶24-25, ¶27, ¶31{See above.}).  However, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, is silent as to explicitly reciting a comparator for generating a comparison signal. 
May, in an analogous art, discloses a measurement system includes a sound wave generator which is adapted to generate a solid borne sound wave signal within an object (May: Abstract.).  Therein, May discloses comparator for generating a comparison signal (Motomiya: FIG. 1; ¶69 [“…signal 71 generated by the solid borne sound wave generator 10 which is inserted into the test object 11 by the actuator, and the signal 15 detected by the signal receiver device 12, are fed into a signal phase delay comparator 13.”]).  May additionally discloses an evaluation unit 14 for performing an evaluation based on at least comparing a frequency signal and said comparison signal (May: ¶12 [“Thus an additional signal which is provided to the comparator unit can be used when comparing the phases of the generated and received sound 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a comparator for generating a comparison signal, and performing an evaluation based on at least comparing a frequency signal and said comparison signal, taught by May, into Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, with the motivation and expected benefit of determining the filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of May.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya and May to obtain the invention as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya; and still further in view of Horsky (U.S. Patent Publication 2011/0261652 A1).
Regarding claim 8, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job additionally discloses converting an emitted sound wave received from said emitter and said reflected signal received from said receiver by means of said comparator for evaluating said filling state based on comparing said signals (Job: FIGS. 1-3, ¶13, ¶24-25, ¶27, ¶31{See above.}).  However, Job, in 
Horsky, in an analogous art, discloses an acoustic distance measurement system (Horsky: Abstract.).  Therein, Horsky discloses a frequency-related indicator associated with at least one frequency band from a reflected signal, and where the frequency-related indicator is a value (Horsky: FIG. 1; ¶22 [“…The system 100 is used to measure the distances by acoustic signal reflection…frequency determination circuit 106 can be included in a receiver of the acoustic measurement system, and can determine the resonant frequency of the transducer by any of a variety of methods. In one embodiment the frequency determination circuit compares a present measurement frequency fM 112 with the resonant signal produced by the transducer. Once the frequency determination circuit has determined the present resonant frequency of the transducer, it indicates the resonant frequency fR 114 to the driver circuit. The driver circuit can then tune the measurement frequency used to conduct measurement operations appropriately such that it is within a desired bandwidth of the present resonant frequency.”] {Thus representing a value as recited in the claim.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a frequency-related indicator associated with at least one frequency band from a reflected signal, and where the frequency-related indicator is a value, taught by Horsky, into Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, with the motivation and expected benefit of determining the filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Horsky.  Therefore, it .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya; and still further in view of Gerding (U.S. Patent Publication 2013/0276529 A1).
Regarding claim 9, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  However, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, is silent as to explicitly reciting at least one parameter relating to the application of a machine learning model to said calibration data; wherein said evaluator is further configured for updating said at least one parameter for training said machine learning model; wherein said evaluator is further configured for evaluating said filling state based on said at least one parameter relating to said machine learning.
Gerding, in an analogous art, discloses a method for determining the fill level of a medium (Gerding: Abstract.).  Therein, Gerding discloses “For accurate evaluation or setting of the transmitting and receiving parameters, for example, a neural network is accessed in one design. In order to obtain information, numerical classifiers (e.g., minimum-distance classifier, Bayes classifier, maximum likelihood classifier, nearest neighbor classifier, etc.) or fuzzy classifiers can be used for classification or identification in addition to neural networks. In this respect, previously known parameters, etc. can be used or a learning process is performed for evaluation, further processing or filtering, which leads to independent optimization of the evaluation and/or filtering.” (Gerding: FIGS. 1-4; ¶27; Abstract.).  


Response to Arguments
Applicants’ arguments filed on October 15, 2021 have been fully considered but are deemed moot on the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864